Citation Nr: 1102728	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-37 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether a substantive appeal of a denial for the claim of 
service connection for a back disorder was timely filed.  

2.  Entitlement to a compensable disability rating for left ear 
hearing loss.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service connection 
for a back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from December 2003 to November 
2004 as well as prior unverified service with the Army National 
Guard (ARNG). 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in December 2006, May 2007, and 
March 2008 by the above-referenced Department of Veterans Affairs 
(VA) Regional Office (RO).  

The issue of whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Notice of an April 2005 rating decision which denied service 
connection for back disability was mailed on June 21, 2005; the 
one-year period from the date of that letter ended on June 21, 
2006.

2.  The agency of original jurisdiction (AOJ) received the 
Veteran's notice of disagreement (NOD) with that denial of his 
low back claim on January 9, 2006.

3.  Subsequently, a statement of the case (SOC) was mailed on May 
23, 2006; the Veteran was advised that he had 60 days to submit a 
substantive appeal, or within one year of the letter notifying 
him of the initial decision which he had appealed.  The 60-day 
period from the date of the SOC for filing a substantive appeal 
ended on July 23, 2006.

4.  On November 21, 2006, the RO received the Veteran's 
substantive appeal more than 60 days after the May 2006, 
notification of the SOC, and more than one year after the 
June 21, 2005 notice of the April 2005 rating action.  No 
document which may be construed as a substantive appeal of this 
issue was received prior to November 21, 2006.  

5.  Service connection is in effect for hearing loss for the left 
ear only.  Hearing acuity in the right ear is regarded as normal 
(level I) for VA disability compensation evaluation purposes.  

5.  The Veteran's service-connected left ear hearing impairment 
has been manifested by no greater than level I hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for a finding of a timely filed substantive 
appeal have not been met.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.305 
(2010).

2.  The criteria for a compensable disability rating for service-
connected left ear hearing loss are not met.  38 U.S.C.A. 
§§ 1155, 1160, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.383, 
4.31, 4.85, 4.86, DC 6100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the decision below, the Board has determined the Veteran did 
not submit a timely substantive appeal with regard to the June 
2005 rating decision denying service connection for a back 
disability.  As such, the Board is declining jurisdiction to 
consider the merits of the claim.  See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2010).  Thus, VA is not required 
to take any further action to assist the claimant.  38 U.S.C.A. § 
5103A(a) (West 2002); see also Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (holding that the statutory and regulatory 
provisions pertaining to VA's duty to notify and assist do not 
apply to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence).  In this case, the Veteran was properly notified of 
the jurisdictional problem, and was afforded the procedural 
safeguards of notice and the opportunity to be heard on the 
question of timeliness.

In letters dated in February 2007 and July 2008, the RO informed 
the Veteran of its duty to assist him in substantiating his 
hearing loss claim under the VCAA, and the effect of this duty 
upon his claim.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009) (in which the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that VCAA notice in an 
increased rating claim need not be "veteran specific").  The 
February 2007 letter informed him of how disability ratings and 
effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  
Of further significance here is the fact that neither the 
Veteran, nor his representative, have asserted any deficiencies 
in the notice provided to the Veteran with regard to his hearing 
loss claim.  

Furthermore, the Board finds VA has satisfied its duty to assist 
the Veteran in the development of this claim.  His pertinent 
post-service treatment reports are of record, and the RO obtained 
VA examinations in July 2005, February 2006, and August 2007.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case is 
more than adequate, as they provide sufficient detail to rate the 
service-connected left ear hearing loss.  

In addition, Compensation and Pension (C&P) hearing examination 
worksheets were revised to include a discussion of the effect of 
the Veteran's hearing loss disability on occupational functioning 
and daily activities.  See Revised Disability Examination 
Worksheets, Fast Letter 07-10 (Dept. of Veterans Affairs 
Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  In 
Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States 
Court of Appeals for Veterans Claims (Court) held that, in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak, 21 Vet. App. at 
455.

Here, the most recent 2007 VA examination report does not note 
any particular complaints that the Veteran had as to the effect 
of his left ear hearing loss on his daily activities and 
occupation.  However, in Martinak, the Court noted that, even if 
an audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the Veteran 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  Neither the Veteran nor his 
representative in the present case has alleged any prejudice 
caused by a deficiency in the examination here.  For these 
reasons, an additional VA examination is not necessary in this 
case in order to adjudicate the Veteran's claim for an increased 
evaluation for his service-connected left ear hearing loss.  

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  Simply stated, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claim 
adjudicated herein.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

II.  Law and Analysis  - Timely Appeal

An appeal to the Board is initiated by filing a timely NOD, and 
is perfected by filing a timely substantive appeal.  38 C.F.R. 
§§ 20.200, 20.202.  The substantive appeal may be set forth on a 
VA Form 9 (Appeal to the Board of Veteran's Appeals), or a 
predecessor form, or on correspondence specifically identifying 
the issues appealed and setting out specific arguments relating 
to the errors of fact or law made by the agency of original 
jurisdiction (AOJ).  38 C.F.R. § 20.202.

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to the 
appellant, within the remainder of the one-year period from the 
date of mailing of the notification of the determination being 
appealed, or within any extended time limits prescribed pursuant 
to a timely-filed request for extension of time.  38 C.F.R. §§ 
3.109(b), 20.302(b), 20.303.  The Court of Appeals for Veterans 
Claims (Court) has held that, if the claimant fails to file a 
substantive appeal in a timely manner, he is statutorily barred 
from appealing the AOJ decision.  Roy v. Brown, 5 Vet. App. 554, 
556 (1993).

Jurisdiction over an issue does not vest in the Board until an 
appeal has been properly perfected by the timely filing of an 
adequate substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.302 (2010).

Service connection for a back disability denied in April 2005.  
Notice of the rating action was provided to the Veteran on June 
21, 2005.  The one year period from the date of this letter ended 
on June 21, 2006.  Following receipt of that notice, the Veteran 
submitted a NOD, which was received by the AOJ on January 9, 
2006.  A SOC pertaining to his claim was issued on May 23, 2006.  
In that notification letter, the Veteran and his representative 
were advised that he had 60 days to submit a substantive appeal 
(said period expired on July 23, 2006).

On November 21, 2006, the AOJ received a substantive appeal (VA 
Form 9) in which the Veteran indicated his intention to appeal 
the rating decision.  As such, the Veteran's VA Form 9 was not 
received within 60 days of the May 23, 2006, or within one year 
of the June 21, 2005 notice of the April 2005 rating action.  
Thus, the Form 9 cannot be construed as a timely substantive 
appeal.  In addition, no document which may be construed as a 
substantive appeal of this issue was received prior to 
November 21, 2006.  

The AOJ wrote to the Veteran in December 2006 and informed him 
that his Form 9 was not a timely appeal of the rating decision of 
April 2005.  He was also informed that any subsequent submission 
would be considered as a claim to reopen.

The Board agrees with the RO's assessment.  Specifically, in this 
case, the Veteran's substantive appeal was filed more than 60 
days from the date that the AOJ mailed the SOC to him, and more 
than one year from the date the AOJ mailed notification of its 
decision to him.  He had until July 2006 to perfect an appeal of 
the relevant issue or he could have filed an extension for good 
cause.  This did not occur, and therefore the substantive appeal 
is considered untimely.  Accordingly, the Veteran is statutorily 
barred from appealing the April 2005 decision of the AOJ.  

III.  Law and Analysis - Left Ear Hearing Loss

Disability ratings are determined by comparing a veteran's 
current symptoms with the criteria set forth in the VA Schedule 
for Rating Disabilities, which is based upon average impairment 
in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2010).  

When a question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

The Veteran's entire history is considered when making disability 
evaluations.  38 C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to compensation 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has also held that staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

The Veteran's left ear hearing loss has been evaluated under 38 
C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the 
criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of tables 
found in 38 C.F.R. § 4.85; there is no room for subjective 
interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, then the designations are matched with Table 
VII to find the percentage evaluation to be assigned for the 
hearing impairment.  To evaluate the degree of disability for 
service-connected hearing loss, the Rating Schedule establishes 
11 auditory acuity levels, designated from Level I for 
essentially normal acuity, through Level XI for profound 
deafness.  38 C.F.R. § 4.85.  

The provisions of section 4.86 address exceptional patterns of 
hearing loss which are identified, as when each of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hz is 55 decibels or 
more, or when the puretone threshold is 30 decibels or less at 
1000 Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.  

In situations where service connection has been granted for 
impaired hearing involving only one ear, and the Veteran does not 
have total deafness in both ears, the hearing of the non-service-
connected ear is assigned a Roman numeral designation of I.  
38 U.S.C.A. § 1160(a) (West 2002); 38 C.F.R. § 4.85(f).  This is, 
however, subject to the provisions of 38 C.F.R. § 3.383.  Under 
that regulation, if the service-connected ear is 10 percent or 
more disabling, the deafness of the nonservice-connected ear 
(whether total or partial) is considered in assigning the proper 
rating.  See Veterans Benefits Act of 2002, Pub. L. 107-330, 
Title I, Section 103, 116 Stat. 2821, effective December 6, 2002, 
amending 38 U.S.C.A. § 1160, and 69 Fed. Reg. 48,148 (August 9, 
2004), amending 38 C.F.R. § 3.383 effective to December 6, 2002.

In July 2005, the Veteran underwent a VA examination.  At that 
time puretone thresholds for the left ear were 20, 15, 20, 25, 
and 35, decibels at 500, 1000, 2000, 3000, and 4000 Hz, 
respectively.  The results of the VA audiogram show an average 
puretone threshold of 24 decibels in the left ear with speech 
discrimination ability of 92 percent.  Exceptional patterns of 
hearing impairment were not indicated.  Table VI indicates a 
numeric designation of Level I hearing in the left ear, resulting 
in, according to Table VII, a noncompensable degree of left ear 
hearing loss.  The paired organ rule is not for application, and 
the nonservice-connected right ear is assigned a Roman numeral 
designation of I.  

In February 2006, the Veteran underwent a VA examination.  At 
that time puretone thresholds for the left ear were 10, 15, 15, 
30, and 30, decibels at 500, 1000, 2000, 3000, and 4000 Hz, 
respectively.  The results of the VA audiogram show an average 
puretone threshold of 23 decibels in the left ear with speech 
discrimination ability of 96 percent.  Exceptional patterns of 
hearing impairment were not indicated.  Table VI indicates a 
numeric designation of Level I hearing in the left ear, resulting 
in, according to Table VII, a noncompensable degree of left ear 
hearing loss.  The paired organ rule is not for application, and 
the nonservice-connected right ear is assigned a Roman numeral 
designation of I.  

In February 2007, the Veteran underwent a VA examination.  At 
that time puretone thresholds for the left ear were 15, 15, 25, 
35, and 40, decibels at 500, 1000, 2000, 3000, and 4000 Hz, 
respectively.  The results of the VA audiogram show an average 
puretone threshold of 29 decibels in the left ear with speech 
discrimination ability of 100 percent.  Exceptional patterns of 
hearing impairment were not indicated.  Table VI indicates a 
numeric designation of Level I hearing in the left ear, again 
resulting in, according to Table VII, a noncompensable degree of 
left ear hearing loss.  The paired organ rule is not for 
application, and the nonservice-connected right ear is assigned a 
Roman numeral designation of I.  

In this case, the Veteran's hearing loss consistently corresponds 
to a designation of level I hearing acuity in the service-
connected left ear and level I hearing acuity in the non service-
connected right ear.  Such findings result in a noncompensable 
disability rating under DC 6100.

The Board has considered the Veteran's contentions.  Although 
there is no reason to doubt his difficulties, his disability is 
rated on the objective findings shown during audiological 
examination.  The fact that his hearing acuity is less than 
optimal does not by itself establish entitlement to a compensable 
disability rating.  To the contrary, it is clear from the Rating 
Schedule that higher ratings can be awarded only when loss of 
hearing has reached a specified measurable level.  That level of 
disability has not been demonstrated here.  Thus, a 
noncompensable evaluation, and no higher, is entirely appropriate 
for the Veteran's service-connected left ear hearing loss.  

Further, the Board acknowledges that the 2007 VA examiner did not 
elicit from the Veteran information regarding the functional 
effect of his left ear hearing loss.  As previously noted herein, 
however, neither the Veteran nor his representative have alleged 
any prejudice caused by this failure.  Martinak v. Nicholson, at 
447, 455 (2007).  Indeed, at no time during the current appeal 
has the Veteran asserted that this service-connected disability 
causes impairment of his daily activities and occupation.  

There is also no indication that the schedular criteria are 
inadequate to evaluate the Veteran's service-connected left ear 
hearing loss.  The evidence does not establish that it causes 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitates frequent 
periods of hospitalization.  Thus, the claim does not present 
such an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2010).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim and that there is no 
reasonable doubt to be resolved in this matter.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

The VA Form 9, which was received at the AOJ on November 21, 
2006, was not timely as to the denial of service connection for a 
back disability, and this aspect of the Veteran's appeal is 
denied.

A compensable disability rating for left ear hearing loss is 
denied.  

REMAND

The Veteran is seeking service connection for a preexisting back 
disability on the basis of aggravation.  He essentially claims 
that his back disability was asymptomatic at enlistment and that 
he later developed numbness in the left leg during his period of 
active duty.

Service treatment records (STRs) show the Veteran's history of 
laminectomy L5-S1 was noted on his service entrance examination, 
and thus pre-existed his entry onto active duty in 2003.  These 
records also show the Veteran did not indicate any specific back 
symptoms during service, and none are documented.  Moreover, in 
November 2004, a Physical Evaluation Board (PEB) found him 
physically unfit for service due to chronic lymphedema of the 
left lower leg, status post cellulitis with no mention of any 
back pathology.  

In April 2005, the RO denied the Veteran's claim for service 
connection on the basis that his back disability existed prior to 
service and was not aggravated by it.  He did not appeal the 
decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).  The RO's 
continued denial, in a March 2008 rating decision, has been 
predicated upon the fact that new and material evidence had not 
been submitted to reopen the claim.  

In June 2009, the Veteran was afforded a VA examination to 
determine the presence of any lumbar spine pathology and the 
etiology of the left leg numbness.  The examiner was asked to 
provide an opinion as to whether it was as likely as not that the 
Veteran's back condition was related to the in-service cellulitis 
or the "rigors of service."  The VA examiner concluded that 
there was no evidence of causation between the preexisting lumbar 
disc disease and the in-service cellulitis of the left lower 
extremity.  

Since then, the Veteran's representative has challenged the 
adequacy of that examination, asserting that the examiner did not 
address the issue of whether the Veteran's back disability was 
aggravated by service.  As such the examination did not contain 
sufficient detail and should be returned as inadequate for 
evaluation purposes.  A remand was requested to afford the 
Veteran a new examination that complies with the initial 
examination request.  

In this regard, the Board acknowledges that, normally, VA need 
not conduct an examination or obtain a medical opinion with 
respect to the issue of whether new and material evidence has 
been received to reopen a previously denied claim because the 
duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen 
only if new and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, once VA 
has provided a VA examination, it is required to provide an 
adequate one, regardless of whether it was legally obligated to 
provide an examination in the first place.  Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal the Board finds that an addendum 
should be requested from the examiner who provided the June 2009 
VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release 
of information forms from the Veteran, 
procure any medical records, not already in 
the claims file, pertaining to recent 
treatment or evaluation of his back 
disability, since June 2009.  All pertinent 
records should be obtained and associated 
with the claims folder.  

Document the attempts to obtain such 
records.  If the AMC/RO is unable to obtain 
any pertinent evidence identified by the 
Veteran, so inform him and request that he 
obtain and submit it.  If any records are 
unavailable, do not exist, or further 
attempts to obtain them would be futile, 
document this fact in the claims file.  See 
38 U.S.C.A. § 5103A(b).  

2.  The Veteran's claims file should be 
returned (if possible to the VA physician 
who examined him in June 2009, if not to 
another VA physician who will have an 
opportunity to review the complete file) 
for a more detailed and responsive opinion 
regarding the etiology of the Veteran's 
back disability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in the 
report.  

The examiner should opine as to whether the 
Veteran's preexisting status post 
laminectomy L5-S1 was aggravated beyond its 
natural progression by his period of active 
duty (from December 2003 to November 2004).  

The addendum report must be based on a 
review of the entire claims folder.  Any 
opinion provided should include discussion 
of specific evidence of record, 
particularly the service treatment records.  
The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed.  However, another 
examination of the Veteran need not be 
conducted in this case unless the examiner 
believes this is necessary.  

3.  Also, to help avoid future remand, the 
AMC/RO must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  If 
any action is not undertaken, or is taken in 
a deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the issue of whether new and material 
evidence has been received sufficient to 
reopen a claim for service connection for a 
back disability.  If the benefit sought on 
appeal remains denied, furnish the Veteran 
and his representative an appropriate 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


